DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, drawn to Figs. 1-41 in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the ground(s) that the Species II-VII pertain to the operations of the apparatus of Species I.  This is not found persuasive because while the Applicant, for example, indicates on Page 9, ¶0069 of the Specifications filed 10/16/2020 that Figure 41 is specifically drawn to Fig. 2 above which does positively cite associated figures, the Applicant has chosen to outline the Species II-VII on page 9, in ¶0070-0073, that each respective species applies to a block diagram or flow charts pertains which both pertain to an air management device and an air management apparatus according to an and “other/another embodiments”, and not the embodiments described above, as in the example; further the Species II-VII does not require the all physical limitations of the elected invention, but pertains to methods of use separate from the elected species, as outlined by the Applicant themselves in the original Specifications filed 10/16/2020, with the additional burden previously outlined in the Restriction/Election Requirement filed 08/03/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Thermal imaging camera (¶0023 simply implies a thermal imaging camera may be provided, however, such a camera is not identified in the figures with any physical representation, or in the Detailed Description of the Specifications with a numerical identifier)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation of  “the branch air flow path”, however, the Examiner could only locate a “branch air flow passage” in claim 1, which claim 10 depends from, to which the Examiner would suggest positively reciting previously named elements as established with the branch air flow passage in claim 1 and all dependent claims. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the limitations “a first impeller…”, “a guide housing the first primary impeller…the guide having an air inlet, an air discharge port…”, and “provided between the air inlet and discharge port”, to which the Examiner would suggest positively reciting previously named elements as established with the first impeller and the air discharge port in claim 12 and all dependent claims. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites the limitation of  “the communication flow path”, however, the Examiner could only locate a “communication passage” in claim 16, which claim 17 depends from, to which the Examiner would suggest positively reciting previously named elements as established with the communication passage in claim 16 and all dependent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “wherein the sensor is a thermal imaging camera to detect a user’s body temperature”, to which upon a review of the Specifications, while the Examiner was able to locate subject matter in ¶0023 pertaining to “In the present embodiment(s), a thermal imaging camera may be provided to detect the user's body temperature in the front of the housing, and using the information obtained from the thermal imaging camera to perform the air management to suit the user”, however, a lack of clarity exists as the Examiner was unable to locate subject matter that the (proximity) sensor 470 is to actually be the thermal imaging camera, which the only location such a camera is mentioned says nothing about the camera to be in place of the proximity sensor 470 itself, which leads to a lack of clarity. For examination purposes it will be interpreted as the apparatus comprises of as separate thermal imaging camera, that still needs to be shown and numerically identified in the disclosure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090043232), hereinafter referred to as Kim, in view of Hwang et al (KR20130043980), hereinafter referred to as Hwang. 

Regarding claim 1, Kim (KR20090043232) shows an air management device comprising: 
a housing (2, Fig. 3) having a primary space (see Annotated Figure 3) and a secondary space (see Annotated Figure 3) adjacent to the primary space (Fig. 3/4/5 – the primary and secondary space is divided generally by where the bottom of the heat exchanger is positioned within the housing, when the illustrated parts breakdown of Figure 3 is re-assembled, with the primary space on bottom with the impeller, and the secondary space being located above the primary space), the housing having discharge ports (Fig. 6/ see Annotated Figure 4 – the discharge ports are arranged by the separation of the air by the rear of elements 301, 302, 303 & 304) facing a front of the housing (Fig. 2) and an inlet (4/6, Fig. 2) at a lower section of the housing (Fig. 2); an impeller (77/76, Fig. 3) configured to create air flow from the inlet and through the primary space (Fig. 3 – air is moved into the inlet and through the primary space by the impeller); a heat exchanger (75, Fig. 3) provided in the housing (Fig. 3) and between the inlet and the discharge ports (Fig. 3); a branch air flow passage (Fig. 3/5 – the branch air flow passage exists between elements 53 and 54, within the housing as it rises towards the vertical duct) to divert at least a portion of the air flow to the secondary space (Fig. 3/6/7/8); a vertical duct (82, Fig. 3) provided in the secondary space (Fig. 3) to create a vertical flow path for receiving the air flow diverted by the branch air flow passage (Fig. 3/6); and a pop-up duct (80, Fig. 2) provided in the vertical duct such that the diverted air flow is vented through the pop-up duct when the pop-up duct protrudes above an upper surface of the housing (Fig. 7/8).  
However, Kim lacks showing an impeller guide having a plurality of spaces to guide the air flow exhausted by the plurality of the impellers to the discharge ports.
Hwang (KR20130043980), an air conditioner with a pop-up duct, is in the same field of endeavor as Kim which is an air conditioner with a pop-up duct.
Hwang teaches a plurality of impellers (60/62, Fig. 6), an impeller guide (54, Fig. 6) having a plurality of spaces (70/72, Fig. 6) to guide the air flow exhausted by the plurality of the impellers to the discharge ports (see Annotated Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide a plurality of impellers, an impeller guide having a plurality of spaces to guide the air flow exhausted by the plurality of the impellers to the discharge ports, which would provide an impeller arrangement that would reduce the resistance of the air while also reducing the thickness of the fan which reduces more noise than using a single fan (Page 2, Lines 58-60).



    PNG
    media_image1.png
    689
    571
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 2, Kim shows a damper (92, Fig. 5) configured to control the diversion of air flow between the branch air flow passage and the vertical duct (Fig. 5 – the damper is configured to control the diversion of air between the branch air flow passage, seen in Fig. 5, and the air rising upward to the vertical duct 82).  

Regarding claim 3, Kim shows elements of the claimed invention as stated above in claim 1 except wherein a connection duct is coupled to the branch air flow passage and the vertical duct to allow passage of the diverted air.  
Hwang teaches wherein a connection duct (see Annotated Figure 4) is coupled to the branch air flow passage and the vertical duct to allow passage of the diverted air (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide wherein a connection duct is coupled to the branch air flow passage and the vertical duct to allow passage of the diverted air, which would provide an impeller arrangement that would reduce the resistance of the air while also reducing the thickness of the fan which reduces more noise than using a single fan (Page 2, Lines 58-60).


    PNG
    media_image2.png
    668
    722
    media_image2.png
    Greyscale

Annotated Figure 4

Regarding claim 4, Kim shows wherein the pop-up duct is rotatably installed (Fig. 6 – the pop-up duct 80 is rotatably installed in the lift platform, as the gears 160 rotate to lift and descend the lift platform) in a lift platform (Fig. 6 -Figure 6 comprises of the elements of the lift platform), the lift platform being configured to rise along the vertical flow path of the vertical duct such that the pop-up duct protrudes above the upper surface of the housing (Fig. 8).  

Regarding claim 6, Kim shows wherein an inner surface (86, Fig. 10) of the vertical duct includes a first lift gear (180, Fig. 6), and a lifting motor (152, Fig. 6) having a second lift gear (160, Fig. 9) engaged with the first lift gear is provided at the lift platform (Fig. 6).  

Regarding claim 7, Kim shows wherein the diverted air flow is vented through discharge vents formed around a prescribed area of the pop-up discharge port (see Annotated Figure 4), the prescribed area being smaller than 180 degrees with respect to a center of the pop-up duct (see Annotated Figure 5).  

    PNG
    media_image3.png
    428
    689
    media_image3.png
    Greyscale

Annotated Figure 5

Regarding claim 8, Kim shows wherein the pop-up duct includes at least one directional blade (220, Fig. 6) to control an angle of air discharged through the discharge vents (Fig. 6 – element 220 is a right and left wind direction control member).  

Regarding claim 9, Kim shows elements of the claimed invention as stated above in claim 8 including the pop-up duct and the discharge vents.
However, Kim lacks showing wherein a secondary impeller is provided under the pop-up duct and configured to pressurize the diverted air flow for ventilating through the discharge vents.  
Hwang teaches wherein a secondary impeller (62, Fig. 6) is provided under the pop-up duct (26, Fig. 6) and configured to pressurize the diverted air flow for ventilating through the discharge vents (Fig. 6 – the discharge vents are formed at the outlet between element 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide wherein a secondary impeller is provided under the pop-up duct and configured to pressurize the diverted air flow for ventilating through the discharge vents, which would provide an impeller arrangement that would reduce the resistance of the air while also reducing the thickness of the fan which reduces more noise than using a single fan (Page 2, Lines 58-60).

Regarding claim 10, Kim shows elements of the claimed invention as stated above in claim 1 except wherein the branch air flow path forms a channel between side surfaces of at least one space and the impeller guide.  
Hwang teaches wherein the branch air flow path forms a channel (see Annotated Figure 4 – the branch air flow path comprises of the physical channel) between side surfaces of at least one space (Fig. 3) and the impeller guide (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide wherein the branch air flow path forms a channel between side surfaces of at least one space and the impeller guide, which would provide an impeller arrangement that would reduce the resistance of the air while also reducing the thickness of the fan which reduces more noise than using a single fan (Page 2, Lines 58-60).

Regarding claim 11, Kim shows elements of the claimed invention as stated above including the secondary space provided adjacent to the primary space, the housing including a vertical duct to house a pop-up duct.
However, regarding Kim and the limitation “further comprising another secondary space provided adjacent to the primary space in the housing and includes another vertical duct to house another pop-up duct”, the courts have held that mere duplication of parts has no patentable significance unless a new an unexpected result is produced; see MPEP 2144.04, Sect. VI-B. Additionally, the Applicant provides no reasoning for why further comprising another secondary space provided adjacent to the primary space in the housing and includes another vertical duct to house another pop-up duct provides an advantage, is used for a particular purpose, or solves a stated problem, as opposed to Kim showing the secondary space provided adjacent to the primary space, the housing including a vertical duct to house a pop-up duct. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further comprising another secondary space provided adjacent to the primary space in the housing and includes another vertical duct to house another pop-up duct, which would provide more velocity with two vertical duct discharging air as opposed to one vertical duct.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090043232), hereinafter referred to as Kim, in view of Hwang et al (KR20130043980), hereinafter referred to as Hwang, in further view of Jin (CN1752603). 

Regarding claim 5, Kim shows elements of the claimed invention as stated above in claim 4 including the lift and the pop-up duct.
However, the combination of Kim & Hwang lacks showing wherein the lift platform includes a support having a circular shape and a communication passage formed through the support, the pop-up duct being inserted into the support.  
Jin (CN1752603), an air conditioner with a pop-up duct, is in the same field of endeavor as Kim which is an air conditioner with a pop-up duct.
Jin teaches wherein the lift platform (50, Fig. 2) includes a support (56, Fig. 2) having a circular shape (Fig. 2) and a communication passage (Fig. 2 – the communication passage is formed through the open areas between elements 59) formed through the support (Fig. 3/4b), the pop-up duct being inserted into the support (Fig. 2/3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim & Hwang to incorporate the teachings of Jin to provide wherein the lift platform includes a support having a circular shape and a communication passage formed through the support, the pop-up duct being inserted into the support, which would provide a novel indoor unit which would prevent the exhaust air of the indoor unit from being concentratedly discharged to one side (¶0014).

Claims 12, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN1752603), in view of Hwang (KR20180123642).

Regarding claim 12, Jin (CN1752603) shows an air management device comprising: a housing (20, Fig. 3) defining at least one interior space (Fig. 3); a heat exchanger (30, Fig. 3) provided in the interior space (Fig. 3); a vertical duct (see Annotated Figure 1) provided in the at least one interior space (Fig. 3); a first impeller (40, Fig. 3) to create an air flow through the heat exchanger (Figs. 3/4b – the first impeller provides the generation of the air flow, which sucks air into elements 27, through the heat exchanger, and out of the discharge port); a guide housing (see Annotated Figure 1) the first primary impeller (Fig. 3) and provided adjacent to the vertical duct (see Annotated Figure 1), the guide having an air inlet (see Annotated Figure 1), an air discharge port (see Annotated Figure 1), and a pop-up duct (50, Fig. 2) provided in the vertical duct (Fig. 3) and configured to protrude above an upper surface of the housing (Fig. 3/4b) to discharge the air diverted by the vertical duct (Fig. 3).  
	However, Jin lacks showing a branch air flow passage provided between the air inlet and discharge port, wherein the branch air flow passage is configured to allow at least a portion of the air flow created by the first impeller to be diverted to the vertical duct, and wherein the branch air flow passage divert air to the vertical duct. 
	Hwang (KR20180123642), an air conditioner with a vertical duct, is in the same field of endeavor as Jin which is an air conditioner with a vertical duct.
Hwang teaches a branch air flow passage provided between the air inlet and discharge port (see Annotated Figure 2), wherein the branch air flow passage is configured to allow at least a portion of the air flow created by the first impeller (see Annotated Figure 2) to be diverted to the vertical duct (see Annotated Figure 2), and wherein the branch air flow passage diverts air to the vertical duct (see Annotated Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Hwang to provide a branch air flow passage provided between the air inlet and discharge port, wherein the branch air flow passage is configured to allow at least a portion of the air flow created by the first impeller to be diverted to the vertical duct, and wherein the branch air flow passage divert air to the vertical duct, which would provide a device to raise and lower the pop-up duct according to specified variables to forcibly circulate air therethrough (¶0009).

    PNG
    media_image4.png
    713
    559
    media_image4.png
    Greyscale

Annotated Figure 1


    PNG
    media_image5.png
    519
    741
    media_image5.png
    Greyscale

Annotated Figure 2

Regarding claim 15, Jin shows wherein the pop-up duct (50, Fig. 2) is rotatably installed (Fig. 2 – element 58 is rotated as the duct 50 moves) in a lift platform (56/58. Fig. 2), which is raised or lowered along a vertical flow path of the vertical duct (Fig. 3).  

Regarding claim 16, Jin shows wherein the lift platform includes a support (56, Fig. 2) having a circular shape (Fig. 2), and a communication passage (Fig. 2 – the communication passage is formed through the open areas between elements 59) is formed through the support to allow passage of diverted air to pass to the pop-up duct (Fig. 3/4a/4b).  





Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN1752603), in view of Hwang (KR20180123642), in further view of Yang et al (WO2018196591), hereinafter referred to as Yang.

Regarding claim 13, Jin shows elements of the claimed invention as stated above in claim 12 except wherein a sensor is installed at a front surface of the housing to detect a state of the user for obtaining information from the user located at the front of the housing. 
Yang (WO2018196591), an indoor air conditioning unit, is in the same field of endeavor as Jin which is an indoor air conditioning unit.
Yang teaches wherein a sensor (800, Fig. 1) is installed at a front surface of the housing (Fig. 1) to detect a state of the user for obtaining information from the user located at the front of the housing (¶0064, Lines 494-496).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Yang to provide wherein a sensor is installed at a front surface of the housing to detect a state of the user for obtaining information from the user located at the front of the housing, which would provide a vertical air conditioner indoor unit with a novel and unique air outlet structure (¶0005).
 
Regarding claim 14, Jin shows elements of the claimed invention as stated above in claim 13 except wherein the sensor is a thermal imaging camera to detect a user's body temperature.  
Yang teaches wherein the sensor is a thermal imaging camera to detect a user's body temperature (¶0064, Lines 494-496).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Yang to provide wherein the sensor is a thermal imaging camera to detect a user's body temperature, which would provide a vertical air conditioner indoor unit with a novel and unique air outlet structure (¶0005).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN1752603), in view of Hwang (KR20180123642), in further view of Hwang et al (KR20130043980), hereinafter referred to as Hwang ‘980.

Regarding claim 17, Jin shows elements of the claimed invention as stated above in claim 16 including the communication flow path (passage as in claim 16) and divert air for discharge through the pop-up duct.
However, the combination of Jin & Hwang lacks showing a second impeller provided in the communication flow path to pressurize the air for discharge.
	Hwang ‘980 (KR20130043980), an air conditioner with a pop-up duct, is in the same field of endeavor as Jin which is an air conditioner with a pop-up duct.
Hwang ‘980 teaches a second impeller (60, Fig. 6) provided in the communication flow path (Fig. 6 – the communication flow path is the path the air moves through the device) to pressurize the air for discharge (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin & Hwang to incorporate the teachings of Hwang ‘980 to provide a second impeller provided in the communication flow path to pressurize the air for discharge, which would provide an impeller arrangement that would reduce the resistance of the air while also reducing the thickness of the fan which reduces more noise than using a single fan (Page 2, Lines 58-60).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762